Citation Nr: 0910636	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-42 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, including arthritis.  

2.  Entitlement to service connection for a left hip 
disorder, including arthritis.  

3.  Entitlement to service connection for a bilateral foot 
disorder, including stress reactions, metatarsals, and 
hotspots.  

4.  Entitlement to a higher initial evaluation for status 
post right tibial and fibular fracture with open reduction 
internal fixation (ORIF), evaluated as 0 percent disabling 
from June 20, 2003 to September 14, 2008 and as 10 percent 
disabling from September 15, 2008.  

5.  Entitlement to an initial compensable evaluation for 
status post tibial stress reaction, left.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran served as a reservist from August 2001 to June 
2003, including during a period of active duty from May 30, 
2002 to June 3, 2002.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, D.C.  

The Veteran initially requested a hearing at the RO in 
support of her claims.  In April 2008, however, she 
telephoned the RO and indicated that she wanted to cancel the 
hearing that the RO had scheduled in response to her initial 
request.  The Board thus deems her request withdrawn. 

The issues of entitlement to service connection for right and 
left hip disorders is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1.  There is no current diagnosis of a bilateral foot 
disorder.  

2.  From June 20, 2003 to June 11, 2004, the service-
connected status post right tibial and fibular fracture was 
principally manifested by tenderness and pain, including on 
motion. 

3.  From November 20, 2004, the service-connected status post 
right tibial and fibular fracture with ORIF is principally 
manifested by subjective complaints of pain with objective 
findings of tenderness and limitation of flexion of the right 
leg.  

4.  From June 12, 2004 to November 19, 2004, the Veteran 
underwent surgery for an injury caused by her right tibial 
disability and then experienced severe postoperative 
residuals of the surgery.  

5.  From June 20, 2003 to February 16, 2007, the service-
connected left tibial stress reaction was principally 
manifested by subjective complaints of pain and objective 
findings of painful motion and antalgic gait.   

6.  From February 17, 2007, the service-connected left tibial 
stress reaction is principally manifested by subjective 
complaints of pain and objective findings of tenderness, 
normal x-ray findings, and no evidence of functional 
impairment.  





CONCLUSIONS OF LAW

1.  A bilateral foot disorder, including stress reactions, 
metatarsals, and hotspots, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2008).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for status post right tibial and fibular fracture 
with ORIF, from June 20, 2003 to June 11, 2004, and from 
November 20, 2004, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2008).

3.  The criteria for entitlement to an initial 100 percent 
evaluation for status post right tibial and fibular fracture 
with ORIF from June 12, 2004 to November 19, 2004, are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.30 (2008).

4.  The criteria for entitlement to an initial 10 percent 
evaluation for the status post left tibial stress fracture 
from June 20, 2003 to February 16, 2007 have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261, 5262 (2008).

5.  From February 17, 2007, the criteria for entitlement to a 
compensable evaluation for the status post left tibial stress 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  




Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

The Court held that the aforementioned notice requirements 
apply to all five elements of a service connection claim, 
including: (1) veteran status; (2) existence of disability; 
(3) a connection between service and disability; (4) degree 
of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
The Court further held that notice under the VCAA must inform 
the claimant that, if the RO grants his service connection 
claim, it will then assign such an award a disability rating 
and an effective date.  Such notice must explain how it 
determines the appropriate disability rating and effective 
date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated February 2003 and 
October 2003, before initially deciding those claims in a 
rating decision dated in February 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of letters the RO sent the Veteran in January 
2004, November 2007 and June 2008, also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claims, notified her of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, notified her of VA's duty to assist and indicated that 
it was developing her claims pursuant to that duty.  The RO 
also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to send to VA all 
requested evidence.  

Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claims, 
including service and post-service treatment records.  The 
Veteran does not now assert that there is other outstanding 
information or evidence that needs to be secured in support 
of her claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners discussed the etiology and severity of 
the disabilities at issue in this decision.  

The Veteran now asserts that the reports of these 
examinations are inadequate to decide her claim for service 
connection for a bilateral foot disorder.  More specifically, 
in a Written Brief Presentation dated January 2009, the 
Veteran's representative, on the Veteran's behalf, contends 
that VA never examined the Veteran's feet and that the 
reports of VA examinations detail nothing relating to her 
feet and instead summarily conclude that she has no foot 
problems.  The representative argues that, because the claims 
file shows that the Veteran had a foot problem in service, 
for which she filed a claim for compensation immediately 
after discharge, service connection should be granted for a 
foot disability regardless of whether it warrants a 
compensable rating.  

The Board acknowledges the Veteran's assertions; however, 
another VA examination is not needed.  Contrary to the 
previously noted assertions, the RO afforded the Veteran a VA 
foot examination in November 2003, after the Veteran filed 
her claim.  Moreover, since then, the Veteran has undergone 
multiple joint and bone examinations, during which she could 
have reported foot complaints, if they were then evident.  
During at least one of these examinations, a VA examiner 
evaluated the Veteran's feet even though the Veteran did not 
mention them.  In addition, since discharge, the Veteran has 
received treatment for multiple medical complaints.  Records 
of this treatment, considered in conjunction with the VA 
examination reports, provide sufficient medical information 
to decide the Veteran's claim for service connection for a 
bilateral foot disability.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Service Connection 

Law and Regulations

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  The 
definitional statute, 38 U.S.C.A. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training or inactive 
duty for training.  The Court has held this statute, in 
effect, means that an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status and to be 
entitled to compensation.  Furthermore, unless an appellant 
has established status as a veteran, neither the presumption 
of soundness nor the presumption of aggravation is 
applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran claims entitlement to service connection for a 
bilateral foot disorder.  According to written statements she 
submitted in support of her claim, she developed stress 
reactions of the metatarsals and hot spots, both bilaterally, 
in service, which have never resolved.  Her representative 
asserts that, even if this disorder is nondisabling, it 
should be service connected based on the fact that it 
developed in service.     

According to the Veteran's service treatment records, during 
active service, the Veteran reported and underwent testing 
for foot complaints.  During this time period, medical 
professionals noted that the anatomy of the Veteran's feet, 
which included high arches, were not optimal for shock 
absorption and were hypermobile.  They also indicated that a 
bone scan showed increased uptake in the feet and other areas 
likely secondary to overuse.  The Veteran participated in 
physical therapy for foot and other musculoskeletal problems.  
In October 2002, the Veteran underwent a Medical Board 
Evaluation, during which the Board noted no foot findings.

Following discharge, the Veteran received medical treatment 
for multiple medical complaints, including many involving the 
joints and bones, and underwent VA examinations.  During the 
treatment visits and examinations, however, no medical 
professional diagnosed a foot disorder.  For instance, during 
a VA examination conducted in November 2003, the Veteran 
denied foot pain and reported that the hot spots she had in 
service in June 2002 secondary to the stress reactions had 
resolved.  An examiner physically evaluated the Veteran's 
feet, which were not tender, and diagnosed resolved stress 
reactions of the metatarsals with no residuals problems.  

In June 2004, the Veteran injured her right leg in a softball 
game.  This injury resulted in fractures of the right tibia 
and fibula, which necessitated surgery, or more specifically, 
tibial rodding.  Thereafter, she again participated in 
physical therapy and medical professionals noted that the 
Veteran had a very high arch, tight plantar fascia, right 
foot swelling, and difficulty moving two of her right toes.  
None diagnosed any foot disability.  Below, the Board 
compensates the Veteran for this post-service injury and 
temporary residuals thereof.  There is, however, no evidence 
of record establishing that, as a result of this incident, 
the Veteran developed a chronic foot disorder.  

During a VA examination conducted in September 2008, the 
Veteran expressed no foot complaints.  An examiner noted that 
an evaluation of the Veteran's feet showed no signs of 
abnormal weight bearing, breakdown, callosities, or unusual 
shoe wear pattern.  A foot disorder was not diagnosed.  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding that a grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to some time in the distant past). 

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he or she has a current disability resulting from service or 
a service-connected disability.  In this case, the Veteran's 
assertions represent the only evidence of record diagnosing a 
bilateral foot disorder.  Such assertions may not be 
considered competent evidence of a current disability, 
however, as the record does not reflect that the Veteran 
possesses a recognized degree of medical knowledge to 
diagnose a medical condition or provide an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing the Board finds that the Veteran 
does not currently have a bilateral foot disability, 
including stress reactions, metatarsals, and hotspots.  Based 
on these findings, the Board concludes that such disability 
was not incurred in or aggravated by service.  This claim is 
not in relative equipoise; therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

III.  Higher Initial Evaluation

The Veteran claims entitlement to a higher initial evaluation 
for a right and left tibial disabilities.  She asserts that 
the evaluations initially assigned this disability do not 
accurately reflect the severity of associated symptomatology.  
Such symptomatology allegedly hinders her ability to walk or 
stand for more than limited periods.

Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides that a zero percent evaluation is assignable for 
flexion of the leg limited to 60 degrees.  A 10 percent 
evaluation is assignable for flexion of the leg limited to 45 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees.  A 30 percent evaluation is 
assignable for flexion of the leg limited to 15 degrees.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2008).  

Diagnostic Code 5261, limitation of extension of the leg, 
provides that a zero percent evaluation is assignable for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); 
see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that 
separate evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint).  

Diagnostic Code 5262 provides that a 10 percent evaluation is 
assignable for malunion of the tibia and fibula with slight 
right knee or ankle disability.  A 20 percent evaluation is 
assignable for malunion of the tibia and fibula with moderate 
right knee or ankle disability.  A 30 percent evaluation is 
assignable for malunion of the tibia and fibula with marked 
right knee or ankle disability.  A 40 percent evaluation is 
assignable for nonunion of the tibia and fibula with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262 (2008).  

Analysis

Entitlement to a higher disability evaluation for status post 
right tibial and fibular fracture with ORIF.

From June 20, 2003 to June 11, 2004

During service, the Veteran noticed pain in her shins, which 
medical professionals attributed to overuse syndrome and shin 
splints and initially treated conservatively.  Thereafter, 
the pain did not resolve so medical professionals ordered 
testing, including a bone scan, which confirmed, in pertinent 
part, a right stress reaction shin splint.  The Veteran then 
underwent physical therapy and began using a shin saver, an 
orthotic for the lower leg.  Despite this therapy, the 
Veteran continued to have an antalgic gait, edematous changes 
in the tibia, exquisite tenderness and sensory changes.  
According to a Medical Board, the Veteran was unable to walk 
a great distance without significant pain.

The RO assigned an initial zero percent rating to the 
service-connected right tibial disability from June 20, 2003 
under Diagnostic Code 5262.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the code used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board notes that the Veteran's right tibial disability 
has been rated by the RO under two different diagnostic 
codes, Diagnostic Code 5262 and 5260.  As indicated above, 
Diagnostic Code 5262 is appropriate when there is evidence of 
nonunion or malunion of the tibia or fibula.  In this case, 
there is no medical evidence of record indicating nonunion or 
malunion of the tibia or fibula.  See the August 2008 bone 
scan and the September 2008 x-ray report which shows a remote 
fracture of the right tibia and fibula but no evidence of 
malunion or nonunion.  However, the medical evidence of 
record indicates that the Veteran complains of pain on motion 
and some limitation of flexion of the right leg.  
Accordingly, the Board finds that use of Diagnostic Code 5260 
is more appropriate, and the right tibial disability will be 
rated under that code.  The Veteran asserts that the tibial 
disabilities should be rated under Diagnostic Code 5022, 
periostitis.  The Board notes that disorders rated under 
Diagnostic Code are rated on limitation of motion of the part 
affected, which in this case, would be the leg rated under 
Diagnostic Codes 5260 or 5261.  

The Board finds that from June 20, 2003 to June 11, 2004, a 
10 percent rating is warranted for the service-connected 
right tibial disability based upon the findings of painful 
motion and functional impairment during the flare-ups of 
pain.  See Deluca, supra.  Following discharge, but prior to 
June 12, 2004, the Veteran did not seek treatment for right 
tibial complaints.  She did, however, undergo a VA 
examination of her right lower extremity.  During that 
examination, conducted in November 2003, the Veteran reported 
a dull ache and pain that became intolerable after one hour 
of walking.  She denied flare-ups.  The examiner noted a 
normal gait, marked tenderness on palpation of the right 
tibia, and hip pain secondary to compensating for the right 
tibial stress reaction.  He indicated that the Veteran had 
significant limitation in her ability to walk secondary to 
the stress reaction.  

The tenderness and pain, including on motion, that the 
Veteran manifested from June 20, 2003 to June 11, 2004 are 
not contemplated in the zero percent evaluation the RO 
initially assigned the Veteran's right tibial disability 
during this time period.  These symptoms warrant the 
assignment of an initial 10 percent evaluation under 
Diagnostic Code 5260 with consideration of 38 C.F.R. § 4.40 
and § 4.45.  Although, during this time period, a VA examiner 
noted that these symptoms significantly hindered the 
veteran's ability to walk, there is no evidence of record 
indicating that they limited extension or flexion of the 
Veteran's right leg to 15 or 30 degrees, respectively.  There 
is also no evidence of record indicating that the disability 
involved malunion or nonunion of the tibia or fibula.  An 
initial evaluation in excess of 10 percent may thus not be 
assigned under any Diagnostic Code noted above.

From June 12, 2004 to November 19, 2004

On June 12, 2004, the Veteran injured her right leg while 
playing softball.  Another player collided with her, 
fracturing her right tibia and fibula.  This injury 
necessitated surgery, or more specifically a right tibia 
reamed intramedullary nailing.  Following surgery, the 
Veteran was initially restricted from weight bearing for 6 
weeks and then subsequently restricted from weight bearing 
for 12 weeks.  During this time period, she used crutches.  

The preponderance of the evidence, October 2004 and September 
2008 favorable opinions of VA examiners versus a November 
2004 unfavorable opinion of a VA examiner, indicates that the 
Veteran's service-connected right shin splint contributed to 
the June 12, 2004 right tibia and fibula fractures.  The RO 
granted service connection for the ORIF in an October 2008 
rating decision and the right tibial disability was 
recharacterized as status post right tibial and fibular 
fracture with ORIF.  Residuals of those fractures may thus be 
considered in determining the severity of the Veteran's right 
tibial disability.  

As of November 4, 2004, the Veteran's right leg pain was 
still so severe it interfered with her ability to bear 
weight.  Medical professionals thus ordered testing, 
including magnetic resonance imaging, which revealed 
interlocking screws in the tibia.  This finding necessitated 
surgery, or more specifically, a screw removal, on November 
10, 2004.  By November 19, 2004, a physical therapist noted 
improvement.  She indicated that, although the Veteran 
presented using two crutches and reported increased ankle 
pain, she was better able to weight bear.   

A total (100 percent) disability rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted due to 
surgery with severe postoperative residuals, including the 
necessity for continued use of crutches.  38 C.F.R. § 
4.30(a)(2) (2008).  The rating will be assigned for a period 
of 1, 2 or 3 months from the first date of the hospital 
discharge or outpatient release and may, in certain 
circumstances, be extended for 1, 2 or 3 months.  38 C.F.R. § 
4.30(b) (2008).   

In this case, the fractures sustained on June 12, 2004 
necessitated the Veteran's continued use of crutches until 
November 19, 2004.  Under 38 C.F.R. § 4.30, a 100 percent 
evaluation is therefore assignable from June 12, 2004 to 
November 19, 2004.  

From November 20, 2004

The Board finds that from November 20, 2004, a 10 percent 
rating and no higher is warranted for the service-connected 
right tibial disability based upon the findings of painful 
motion and functional impairment during the flare-ups of 
pain.  See Deluca, supra.  The medical evidence dated 
subsequent to November 20, 2004 shows that the right tibia 
disability was manifested by subjective complains of constant 
pain.  See the February 2007 VA examination report.  The 
September 2008 VA examination report indicates that the 
Veteran had constant complaints of pain elicited by physical 
activity.  Examination of the right tibia revealed 
tenderness.  Range of motion of the right leg showed a 
limitation of flexion to 120 degrees.  The symptoms of pain 
and tenderness with the limitation of flexion of the right 
leg warrant the assignment of a 10 percent evaluation under 
Diagnostic Code 5260 with consideration of 38 C.F.R. § 4.40 
and § 4.45 and Deluca, supra.  

There is no evidence of additional limitation of flexion or 
extension of the right leg due to weakness, fatigability, 
incoordination, or lack of endurance.  There is no evidence 
of record indicating a limitation of extension of the right 
leg or a limitation of flexion to 30 degrees or less.  There 
is also no evidence of record indicating that the disability 
involved malunion or nonunion of the tibia or fibula.  Thus, 
a rating in excess of 10 percent is not warranted from 
November 20, 2004.  

Based on the foregoing findings, the Board finds that the 
staged ratings are warranted as discussed above.  See 
Fenderson, supra.  The medical evidence supports a 10 percent 
rating for the right tibial disability from June 20, 2003 to 
June 11, 2004 and from November 20, 2004, and a temporary 
total rating pursuant to 38 C.F.R. § 4.30 from June 12, 2004 
to November 19, 2004.  The claim for a higher rating for the 
service-connected status post right tibial and fibular 
fracture with ORIF is granted to that extent.  

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  While the Board acknowledges the Veteran's 
complaints of pain in the right leg, there is no medical 
evidence or information showing that the Veteran's service-
connected right tibial disability has resulted in marked 
interference with employment or required any periods of 
recent hospitalization except for the hospitalization in June 
2004 and subsequent convalescence period from June 12, 2004 
to November 19, 2004 for which the Veteran was assigned a 
temporary total rating.  The February 2007 VA examination 
report indicates that the service-connected disability did 
not affect the Veteran's usual occupation.  There is no 
evidence that the service-connected right tibial disability 
presents an unusual or exceptional disability picture.  The 
Board finds that the Veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The Veteran's symptoms 
of painful motion and limited motion are normal 
manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 



Left tibial disability

Service connection for left tibial stress reaction was 
granted in February 2004.  A noncompensable rating was 
assigned from June 20, 2003 under Diagnostic Code 5262, by 
analogy.    

From June 20, 2003 to February 16, 2007

The Board finds that from June 20, 2003 to February 16, 2007, 
a 10 percent rating is warranted for the service-connected 
left tibial disability based upon the findings of painful 
motion.  See Deluca, supra.  The service treatment records 
show that prior to discharge, there were objective findings 
of painful motion and antalgic gait.  The October 2002 
Medical Board report indicates that upon examination, the 
Veteran had an antalgic gait right greater than left.  There 
were minimal edematous changes and exquisite tenderness in 
the medial aspect of the tibiae and anteromedial portion.  
The Veteran was treated with orthotic devices called shin 
savers, physical therapy, modification of activities, and 
non-steroidal anti-inflammatories as needed.  According to a 
Medical Board, the Veteran was unable to walk a great 
distance without significant pain.  Following discharge, the 
Veteran underwent VA examination in November 2003.  The 
examination report indicates that the Veteran reported a dull 
ache and pain that became intolerable after one hour of 
walking.  She denied flare-ups.  The examiner noted marked 
tenderness on palpation of the left tibia.  He indicated that 
the Veteran had significant limitation in her ability to walk 
secondary to the stress reaction.

The RO assigned an initial zero percent rating to the 
service-connected left tibial disability from June 20, 2003 
under Diagnostic Code 5262.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts, supra.  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the code used by the RO.  See Tedeschi, 
supra.  

The Board notes that Diagnostic Code 5262 is the more 
appropriate code when there is evidence of nonunion or 
malunion of the tibia or fibula.  In this case, there is no 
medical evidence of record indicating nonunion or malunion of 
the tibia or fibula.  See the February 2007 x-ray report 
which shows normal findings and no evidence of malunion or 
nonunion.  However, the medical evidence of record indicates 
that the Veteran complains of pain on motion.  Accordingly, 
the Board finds that use of Diagnostic Code 5260 is more 
appropriate, and the left tibial disability will be rated 
under that code.  The Veteran asserts that the tibial 
disabilities should be rated under Diagnostic Code 5022, 
periostitis.  The Board notes that disorders rated under 
Diagnostic Code 5022 are rated on limitation of motion of the 
part affected, which in this case, would be the leg rated 
under Diagnostic Codes 5260 or 5261.  

The Board finds that from June 20, 2003 to February 16, 2007, 
a 10 percent rating is warranted for the service-connected 
left tibial disability based upon the findings of painful 
motion and functional impairment during the flare-ups of 
pain.  See Deluca, supra.  The competent evidence of record 
shows that while the Veteran did not have limitation of 
motion of the left leg due to the left tibial disability, she 
did have functional impairment due to pain.  There is 
objective evidence of antalgic gait and significant 
limitations in the Veteran's ability to walk.  The functional 
loss due to pain is to be rated at the same level as the 
functional loss where motion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, a 
10 percent rating is warranted from June 20, 2003 to February 
16, 2007 and this rating takes into consideration and 
incorporates the functional loss due to pain, including pain 
during flare-ups and with repetitive motion.  The left tibial 
disability has not been shown to produce functional 
impairment that would warrant a rating higher than 10 
percent.  See DeLuca, supra.  As noted above, although the 
left tibial disability causes painful motion, there is no 
evidence of any additional limitation of motion due to pain, 
weakness, fatigability, incoordination, or lack of endurance 
beyond what is contemplated in the 10 percent rating.  For 
this time period, there is no evidence of limitation of 
flexion or extension of the left leg.   Upon examination in 
November 2003, while the VA examiner noted that the symptoms 
of pain significantly hindered the Veteran's ability to walk, 
there is no evidence of record indicating that left leg 
extension or flexion was limited to 15 or 30 degrees, 
respectively.  

From February 17, 2007

The Board finds that from February 17, 2007, the medical 
evidence of record establishes that the Veteran has no 
functional impairment due to the service-connected left 
tibial disability and a zero percent rating is warranted from 
that date.  A compensable rating is not warranted under 
Diagnostic Code 5262 from February 17, 2007 since the 
evidence of record does not show malunion of the left tibia 
or fibula.  See the September 2008 and February 2007 x-ray 
examination reports and the August 2008 bone scan which show 
that the left tibia and fibula were normal.  

A compensable rating is not warranted under Diagnostic Codes 
5260 or 5261 which rate the limitation of flexion and 
extension of the leg.  The medical evidence of record shows 
that from February 17, 2007, the service-connected left 
tibial stress reaction does not cause any functional 
impairment; there are subjective findings of pain but no 
objective findings of painful motion.  The February 17, 2007 
VA examination report indicates that the Veteran again 
reported having constant pain in the leg.  Examination of the 
left tibia was normal.  X-ray examination was normal.  The 
examiner indicated that the Veteran did not have any 
functional impairment due to the left tibial disability.  
Range of motion of the left leg was zero to 140 degrees, 
which is full range of motion.  See 38 C.F.R. § 4.71a, Plate 
II.  The September 2008 VA examination report indicates that 
the Veteran reported constant pain elicited by physical 
activity.  She reported that the pain was relieved by 
Ibuprofen.  Examination of the left tibia and fibula revealed 
tenderness.  Range of motion of the left leg was zero degrees 
to 140 degrees.  The Board finds that a compensable 
evaluation is not warranted under Diagnostic Codes 5260 or 
5261 for the left tibial disability since the medical 
evidence shows full extension and flexion of the left leg.  
Although the medical evidence shows subjective complaints of 
pain and objective findings of tenderness to the left shin, 
there is no evidence of limitation of motion of the left leg 
or functional impairment due to the pain.  Thus, even when 
38 C.F.R. § 4.40 and § 4.45 and Deluca, supra, are 
considered, a compensable evaluation is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the left tibial stress reaction from February 17, 2007.    

Regarding the considerations under Fenderson, the Board finds 
that the staged ratings are warranted in this case, as 
discussed above.  The Board has examined the record and as 
discussed above, the Board finds that a 10 percent evaluation 
is warranted for the service-connected left tibial disability 
from June 20, 2003, the date of service connection, to 
February 16, 2007 and a noncompensable rating is warranted 
from February 17, 2007.    

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no evidence of marked interference 
with employment or required any periods of recent 
hospitalization.  The February 2007 VA examination report 
indicates that the service-connected disability did not 
affect the Veteran's usual occupation.  There is no evidence 
that the service-connected left tibial disability presents an 
unusual or exceptional disability picture.  The Board finds 
that the Veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  The Veteran's symptoms of pain are 
normal manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence of record supports a 10 
percent rating for the service-connected left tibial stress 
reaction from June 20, 2003 to February 16, 2007, and the 
appeal is granted to that extent.  The preponderance of the 
evidence is against the assignment of a compensable rating 
from February 17, 2007, and the appeal is denied to that 
extent.   


ORDER

Service connection for a bilateral foot disorder, including 
stress reactions, metatarsals, and hotspots is not warranted, 
and the appeal is denied.   

A initial 10 percent evaluation for status post right tibial 
and fibular fracture with ORIF, from June 20, 2003 to June 
11, 2004, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits, and 
the appeal is granted to that extent.  

A 100 percent evaluation for status post right tibial and 
fibular fracture with ORIF, from June 12, 2004 to November 
19, 2004, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits, and 
the appeal is granted to that extent.   

A 10 percent evaluation for status post right tibial and 
fibular fracture with ORIF, from November 20, 2004 is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits, and the appeal is granted to 
that extent.   

A 10 percent evaluation for status post left tibial stress 
reaction from June 20, 2003 to February 16, 2007, is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits, and the appeal is granted to 
that extent.   

A compensable evaluation for the status post left tibial 
stress reaction from February 17, 2007 is not warranted, and 
the appeal is denied.  




REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  

The Veteran claims entitlement to service connection for 
right and left hip disorders, including arthritis.  She 
asserts that she has a bilateral hip disorder due to the 
service-connected right and left tibial stress reactions.  

The Board finds that a medical examination is necessary in 
order to determine whether the Veteran currently has a 
bilateral hip disorder that is caused by or aggravated by the 
service-connected tibial stress reactions.  There is medical 
evidence which shows that the service-connected right and 
left tibial stress reactions may cause bilateral hip pain.  
The November 2003 VA examination report indicates that the 
examiner opined that the Veteran had bilateral hip pain 
secondary to compensating for the tibial stress reactions.  

Secondary service connection is granted where a service 
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (in effect prior to and from October 
10, 2006).  Thus, the Board finds that a medical opinion as 
to whether the service-connected right and left tibial stress 
reactions cause or aggravate a bilateral hip disorder.   

Also, a medical examination is necessary to clarify the 
clinical diagnosis of any bilateral hip disorder.  As the 
Veteran's representative alleges in a Written Brief 
Presentation dated in January 2009, during service and 
regularly after discharge, the Veteran reported and received 
treatment for bilateral hip pain, which multiple medical 
professionals objectively confirmed.  During treatment visits 
and VA examinations, however, no such professional attributed 
this pain to a particular hip diagnosis.  Based on this fact, 
the RO denied the Veteran's claim for service connection for 
a bilateral hip disability.  Recently, during VA outpatient 
treatment visits, medical professionals suggested that the 
Veteran undergo hip x-rays for the purpose of determining the 
etiology of the pain, but it does not appear that they were 
ever conducted.  Such testing is crucial especially in light 
of the fact that, during the Veteran's first VA examination, 
conducted in November 2003, a VA examiner related the pain, 
but not a bilateral hip disorder, to the Veteran's service-
connected tibial and fibular disabilities.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Schedule the Veteran for an 
examination to determine the etiology and 
date of onset of any current bilateral 
hip disability.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should report all current 
diagnoses and specify whether there is 
evidence to support a diagnosis of a 
bilateral hip disability.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current bilateral hip disability 
manifested first manifested during the 
Veteran's period of service or is 
medically related to injury in service.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current bilateral hip disability is 
caused or aggravated by the service-
connected right and left tibial stress 
reactions.  If the examiner finds that 
the bilateral hip disability, if any, is 
aggravated by a service-connected 
disability, the examiner should indicate 
the degree of disability of the bilateral 
hip disability before it was aggravated 
and the current degree of disability of 
the bilateral hip disability.  The 
examiner should provide a rationale for 
all conclusions.  The examiner should be 
aware that aggravation of a disability 
requires that the disability underwent a 
permanent increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  

2.  Then, readjudicate the issue on 
appeal with consideration of 38 C.F.R. 
§ 3.310.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and her 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  No action is required of the Veteran 
unless she receives further notice.  She does, however, have 
the right to submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



	

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


